            Case 2:19-cv-01006-AJS Document 1 Filed 08/19/19 Page 1 of 4


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 OPERATING ENGINEERS LOCAL 66,                  )
 AFL-CIO AND CONSTRUCTION                       )       Civil Action No.
 INDUSTRY COMBINED FUNDS, INC.,                 )
 as agent for the Operating Engineers           )
 Local 66 Contribution Account,                 )
                                                )
                       Plaintiff,               )
                                                )
            v.                                  )
                                                )
 ALLEGHENY HIGH LIFT, INC.,                     )
                                                )
                       Defendant.               )

                                            COMPLAINT

       1.        The Plaintiff is the Operating Engineers Local 66 AFL-CIO and Construction

Industry Combined Funds, Inc., as agent for the Operating Engineers Local 66 Contribution

Account (collectively "Funds"). The Funds conduct the business of the Funds at P.O. Box 38682,

Pittsburgh, Allegheny County, Pennsylvania 15238-8682.

       2.        Jurisdiction of this action arises under §301 of the Labor-Management Relations

Act of 1947 ("LMRA"), 29 U.S.C. §185, in that Defendant Contractor has failed to submit wage

deductions to Plaintiff in violation of a certain Collective Bargaining Agreement ("Agreement")

entered into with International Union of Operating Engineers Local No. 66 ("Union").

       3.        Defendant Allegheny High Lift, Inc. ("Defendant Contractor") is engaged in the

business of operating a construction company, with its principal place of business at 757 South

Main Street, Greensburg, Pennsylvania 15601.

       4.        Defendant Contractor is a party to an Agreement that remained in effect at all times

relevant hereto.

       5.        Under the terms of such Agreement, Defendant Contractor was required to submit

to the Funds certain wage deductions for such Defendant's employees who performed covered

work during the period in March 2016 and October 2017 through June 2019, with payments to be

made by the 15th day of each month, covering the amounts due for the preceding month's
            Case 2:19-cv-01006-AJS Document 1 Filed 08/19/19 Page 2 of 4


operations, and to furnish monthly reports showing the gross wages paid with respect to which

the amounts due are calculated.

       6.      Plaintiff Funds aver that Defendant Contractor has failed to make payment of

amounts payable to the Plaintiff Funds for covered work performed by Defendant's employees

during the effective dates of its Agreement.

       7.      In violation of such Agreement, Defendant Contractor has failed to make timely

payments of the wage deductions to Plaintiff through August 2019, which has resulted in an

estimated principal deficiency of $7,869.78. In addition, interest through August 15, 2019 of

$30.56 is due to Plaintiff, for a total deficiency of $7,900.34. Interest will continue to accrue after

August 15, 2019 at the 6% legal rate in Pennsylvania.

       8.      Plaintiff also claims any additional amounts which may be shown to be due as a

result of any audits performed by Plaintiff or remittance reports submitted by Defendant Contractor

to the Plaintiff until the termination of this case. Plaintiff Funds estimate that each such monthly

report will total at least $325.00. If Defendant Contractor submits future late reports and/or

payments or it is determined by the Funds that additional amounts are owed by Contractor to the

Funds, interest will be assessed on the principal amount thereof at the 6% legal rate times the

principal amount owed by Defendant. In the alternative, Plaintiff reserves the right to assert a

claim for such additional amounts due in a subsequent legal action.

       9.      Plaintiff has repeatedly demanded payment of these amounts, but Defendant

Contractor has neglected and continues to neglect to pay such amounts.


       10.     Defendant Contractor has month after month continued to ignore the express and

clear requirements of the Agreement even after representatives of the Funds have demanded

that Defendant submit the missing reports and payments.

       11.     Defendant has refused to permit Plaintiff to examine and audit Defendant

Contractor's books and payroll records to determine whether or not Defendant Contractor has

made proper deductions, payments and remittances for all employees covered by said

Agreement.
                                                  2
           Case 2:19-cv-01006-AJS Document 1 Filed 08/19/19 Page 3 of 4



       12.     Defendant Contractor's failure to pay such delinquencies and permit an audit has

caused the Funds to incur additional administrative expenses, and has resulted in less monies

being available for the Union to provide services to Defendant’s employees.

       13.     Based upon the foregoing, Defendant Contractor has acted in bad faith which

entitles Plaintiff to recover reasonable attorneys’ fees.

       14.     Plaintiff is also entitled to reasonable attorneys’ fees of One Thousand Dollars

($1,000.00) or such greater amount as such proven until the termination of this case. In the

alternative, the amount of such fees may be determined by the Court.

       15.     Plaintiff is without an adequate remedy at law and will suffer immediate, continuing

and irreparable injury and damage unless Defendant Contractor is ordered to specifically perform

under the aforesaid federal statute and Agreement herein described and is restrained from

continuing to refuse to perform as thereunder required.

        WHEREFORE, such Plaintiff Funds demand the following relief:

               a.      The issuance of a permanent injunction upon hearing of this case, enjoining

       the Defendant Contractor from violating the terms of its collective bargaining agreement;

       and

               b.      A money judgment in favor of the Funds and against the Defendant

       Contractor in the amount of $7,900.34 plus additional interest from August 15, 2019 at the

       6% legal rate, plus such additional amounts shown to be owed to Plaintiff until termination

       of this case, plus reasonable attorneys' fees; and costs of suit; and

               c.      For the Defendant Contractor to be required to present for inspection

       and/or copying all records pertaining to the gross wages received by the Defendant

       Contractor's employees necessary to determine the accuracy of the amounts paid and/or

       due and owing to the Funds; and




                                                  3
          Case 2:19-cv-01006-AJS Document 1 Filed 08/19/19 Page 4 of 4


               d.      For the Defendant Contractor to be required to file monthly Remittance

       Reports covering its operations during the effective dates of its Agreement and through

       the pendency of this action; and

               e.      For a money judgment in favor of the Funds and against the Defendant

       Contractor for additional amounts determined to be due and owing upon such Defendant's

       submission of its monthly reports and upon such Defendant permitting an audit of its

       records by the Funds; and

               f.      Audit costs, court filing fees and litigation costs, and other costs and

       disbursements in this action; and

               g.      Reasonable attorneys' fees for further litigation preparation; and

               h.      Additional interest at the legal rate of six (6%) percent on the principal

       amounts owed to Plaintiff from the dates it became due and owing; and

               i.      For payment in full of any additional amounts that may become due during

       the pendency of these proceedings; and

               j.      That the Court retain jurisdiction of this case pending compliance with its

       orders; and

               k.      For such other and further relief as the Court may deem just.

                                                     TUCKER ARENSBERG, P.C.

                                                     /s/ Jeffrey J. Leech
                                                     Jeffrey J. Leech, Esquire
                                                     PA I.D. No. 19814
                                                     jleech@tuckerlaw.com
                                                     Neil J. Gregorio, Esquire
                                                     PA I.D. No. 90859
                                                     ngregorio@tuckerlaw.com
                                                     1500 One PPG Place
                                                     Pittsburgh, PA 15222
                                                     P. 412-566-1212; F. 412-594-5619

                                                     Attorneys for Plaintiff, Operating Engineers
                                                     Local 66, AFL-CIO and Construction Industry
TADMS:5173938-1 017020-156441                        Combined Funds, Inc.


                                                 4
